           Case 1:19-cv-07815-GHW Document 32 Filed 04/07/21 Page 1 of 3


                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
  ------------------------------------------------------------- X        DOC #: _________________
                                                                :        DATE FILED: 4/7/2021
  CHANDRA K. BARRETT,                                           :
                                                                :
                                                                :
                                                Plaintiff,      :
                                                                :   1:19-cv-07815-GHW
                               -against-                        :
                                                                :       ORDER
  RUBEN R. ROSARIO and ASPEN                                    :
  LANDSCAPING CONTRACTING, INC.                                 :
                                                                :
                                             Defendants. :
                                                                :
------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

         The Court will hold a conference regarding Michael G. LoRusso, P.C. and Hogan &

Cassell’s April 6, 2021 motions to withdraw as counsel of record for Plaintiff Chandra Barrett, Dkt.

No. 30-31, on April 13, 2021 at 11:00 a.m. Ms. Barrett is ORDERED to participate in that

conference. The Court notes that although Dkt. No. 31 is titled on the docket as “Motion for

Michael Cassell to Withdraw as Attorney”, the supporting declaration is from Mr. LoRusso and

appears to be the same declaration as the one filed at Dkt. No. 30-1.

         It is hereby ORDERED that the proceeding scheduled to take place on April 13, 2021 at

11:00 a.m. will take place on the Microsoft Teams videoconference platform. To access the

conference, paste the following link into your browser:

         https://teams.microsoft.com/l/meetup-

         join/19%3ameeting_ZWFjNGY3OGMtMzg0Yy00ZDA3LTk5ZjMtOGY0ZjA0ZT

         IzNjMw%40thread.v2/0?context=%7b%22Tid%22%3a%221d66f037-8266-4d1c-

         919c-67c6543d3542%22%2c%22Oid%22%3a%2279c81400-3587-4ee7-8008-

         ba97ebee86ba%22%7d
          Case 1:19-cv-07815-GHW Document 32 Filed 04/07/21 Page 2 of 3



        To use this link, you may need to download software to use the platform’s

videoconferencing features. 1 Participants are directed to test their videoconference setup in advance

of the conference—including their ability to access the link above.

        Users who are unable to download the Microsoft Teams application may access the meeting

through an internet browser, although downloading the Microsoft Teams application is highly

recommended. 2 When you successfully access the link, you may be placed in a “virtual lobby” until

the conference begins. Participants should also ensure that their webcam, microphone, and headset

or speakers are all properly configured to work with Microsoft Teams. For general guidelines for

participation in remote conferences, visit https://nysd.uscourts.gov/covid-19-coronavirus.

        Members of the press, public, or counsel may access the conference’s audio using the

following credentials:

                Call-in number:          1-917-933-2166
                Conference ID:           778 799 617#

        The Court requests that members of the public consider accessing the conference by

telephone, rather than through the Microsoft Teams videoconference platform. While the

proceeding is accessible to the public through the Microsoft Teams videoconference platform, the

inclusion of many participants on the videoconference platform can reduce the quality of the video

stream for the parties and their respective counsel.




1 See Microsoft, Download Microsoft Teams (last visited January 27, 2021), https://www.microsoft.com/en-
us/microsoft-365/microsoft-teams/download-app.
2 Please note that participants who access the Teams meeting using an internet browser may only be able to

view one participant at a time.

                                                     2
         Case 1:19-cv-07815-GHW Document 32 Filed 04/07/21 Page 3 of 3



       Plaintiff’s counsel is directed to email and mail a copy of this order to Plaintiff and to retain

proof of service.

       The Clerk of Court is directed to restore this case to the Court’s active docket.

       SO ORDERED.

Dated: April 7, 2021
       New York, New York                                __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                   3
